MEMORANDUM **
Michael Sean Kelly appeals from his guilty-plea conviction and 70-month sentence for bank robbery, in violation of 18 U.S.C. § 2113(a). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Kelly’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant with the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Kelly waived his right to appeal his sentence with the exception of the district court’s determination of certain conditions of supervised release. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that the appeal waiver is operative. Accordingly, we dismiss the appeal in part. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
With regard to Kelly’s conviction and the conditions of supervised release from which he retained the right to appeal, our independent review of the record discloses no arguable grounds for relief on direct appeal, and we affirm.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.